March 15, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: Companion Life Separate AccountC 1940 Act Registration Number:811-08814 1933 Act Registration Numbers:033-98062 and 033-85090 CIK:0000931424 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountC, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger American Fund 0000832566 February 22, 2010 DWS Investments VIT Funds 0001006373 February 26, 2010 DWS Variable SeriesI Fund 0000764797 February 26, 2010 DWS Variable SeriesII Fund 0000810573 February 26, 2010 Federated Insurance Series 0000912577 February 25, 2010 MFS® Variable Insurance Trust 0000918571 March 1, 2010 Pioneer Variable Contracts Trust 0000930709 March 1, 2010 T.Rowe Price Equity Series, Inc. 0000918294 February 24, 2010 T.Rowe Price Fixed Income Series, Inc. 0000920467 February 24, 2010 T.Rowe Price International Series, Inc. 0000918292 February 24, 2010 The Universal Institutional Funds, Inc. 0001011378 March 9, 2010 Variable Insurance Products Fund 0000356494 February 26, 2010 Variable Insurance Products Fund II 0000831016 February 26, 2010 Variable Insurance Products FundIII 0000927384 February 26, 2010 Variable Insurance Products FundV 0000823535 March 3, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Chief Securities Compliance Officer and Corporate Secretary Companion Life Insurance Company
